Citation Nr: 0531363	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in August and 
December 2002, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In the August 2002 rating decision, the RO denied the claim 
of entitlement to service connection for hypertension.  In 
the December 2002 rating decision, the RO denied the claim of 
entitlement to an increased (compensable) disability rating 
for bilateral hearing loss, and continued the noncompensable 
rating.  The veteran timely appealed both decisions.  

In September 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran's bilateral hearing loss is manifested by 
Level I auditory acuity in the left ear, and Level I auditory 
acuity in the right ear.  

3.  The veteran's bilateral hearing loss is not manifested by 
an exceptional or unusual disability picture.  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the case of Pelegrini v. Principi, 18 Vet. App. 112, 
(2004), referred to as Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) essentially held that 
VA must provide notice "upon receipt" and "when" a 
substantially complete application for benefits is received.  
This mandates that notice precede an initial unfavorable AOJ 
(agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  
The veteran claimed entitlement to an increased rating for 
hearing loss in October 2002.  By rating decision, dated in 
December 2002, the RO denied the claim of entitlement to an 
increased rating for bilateral hearing loss, and continued 
the noncompensable rating.  The RO properly notified the 
veteran of the denial, and the veteran filed a timely Notice 
of Disagreement (NOD).  

Following the receipt of the veteran's NOD, the RO provided 
him with a Statement of the Case, dated in May 2003.  
Thereafter, he perfected his appeal before the Board.  In 
August 2003, the RO provided the veteran with a 
correspondence regarding the requirements of VCAA and VA's 
duty to assist.  In June 2004, the RO issued a Supplemental 
Statement of the Case.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The VA treatment records, dated from January 2002 to October 
2002, showed that the veteran received treatment for 
disabilities that are not currently on appeal.  There were no 
findings that pertained to the veteran's hearing loss.  

On VA audiological consult, dated in October 2002, the 
veteran was referred for evaluation to determine whether his 
hearing loss was progressive.  The pure tone thresholds, in 
decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
20
35
50
60
41
LEFT
30
40
60
65
49

The Maryland CNC speech recognition score for the right ear 
was 96 percent, and in the left ear, the score was 92 
percent.  The results revealed mild to moderately severe high 
frequency sensorineural hearing loss, bilaterally.  

The VA treatment records, dated from January 2003 to January 
2004, showed that the veteran was provided a hearing aid; 
however, he complained that he heard an unacceptable amount 
of background noise and that the hearing aid did not work 
well.  A July 2003 VA audiology note indicated that the 
hearing aid was adjusted and the veteran expressed that he 
was able to hear better after the adjustment.  

In the January 2004 statement in support of the claim, the 
veteran stated that he was provided hearing aids for his 
hearing loss, which operated well while he was at the VA 
Audiology Clinic.  Following his departure from the VA 
Clinic, he experienced overwhelming noise.  He maintained 
that the hearing aids worked great at amplifying the mid-
range hearing loss that he suffered; however, the hearing 
aids also amplified the background noise that overwhelmed his 
hearing.  At his place of employment, he experienced 
difficulty hearing, but he was able to increase the volume on 
his telephone, which he used during 50 percent of the work 
day.  In order to understand his co-workers when they spoke 
to him, and to compensate for the inability to fully 
understand his co-workers, he tried to reconstruct their 
statements based on the situation at the moment.  He stated 
that these incidents created awkward moments.  His hearing 
loss also presented difficulty at home.  He stated that when 
his wife was in the next room and she spoke to him, he could 
not exactly understand her.  His wife also constantly asked 
him to turn down the television.  He was unable to hear the 
tones in his car when he left his headlights on or left the 
key in the ignition.  In conclusion, the veteran stated that 
his hearing loss was a handicap and that he deserved a 
compensable disability rating for hearing loss.  Ultimately, 
his complaint was that his hearing loss increased in 
severity.  

In March 2004, the veteran underwent VA audiological 
examination for hearing loss.  


The pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
20
35
50
60
41
LEFT
30
40
60
65
49

The Maryland CNC speech recognition score was 92, 
bilaterally.  

It was concluded that hearing loss in the right ear was mild 
to moderately severe.  The hearing loss in the left ear was 
also mild to moderately severe.  

In the August 2005 Statement of Accredited Representative in 
the Appealed Case, in lieu of VA Form 646, it was noted that 
the veteran's condition worsened since the March 2004 VA 
audiological examination.  It was also argued that the March 
2004 audiological examination clearly reflected the veteran's 
deteriorating hearing loss at a progressive rate.  

The veteran presented personal testimony at the September 
2005 Travel Board hearing before the undersigned.  He 
testified that his hearing loss deteriorated since the March 
2004 VA examination.  He further testified that out of 
hearing five words, he could probably understand only three 
of the words, and then he made a guess as to the other words 
that may have been spoken.  At the conclusion of the hearing, 
the veteran testified that he was provide with hearing aids; 
however, he did not develop a habit of wearing the hearing 
aids because they did not fully assist him in his effort to 
hear.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2005).
	
Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.  

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VIA*

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED
ONLY ON PURETONE THRESHOLD AVERAGE

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I



The veteran is currently in receipt of a noncompensable 
rating for bilateral hearing loss.  His primary argument is 
that his hearing loss has increased in severity.  

Because the veteran is seeking an increased (compensable) 
rating, the question for consideration is the present level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In applying the test results of the October 2002 audiological 
consult to Table VI of the Rating Schedule, the Roman numeric 
designation of hearing impairment based on the pure tone 
threshold average and speech discrimination is I for the 
right ear, and I for the left ear.  38 C.F.R. § 4.85, Table 
VI.  

When the Roman numeric designations are combined for each 
ear, the formula for determining the disability evaluation in 
Table VII is applied to the Roman numeric designations, and 
results in a (noncompensable) rating for the veteran's 
service-connected hearing loss.  

Application of the test results of the March 2004 VA 
audiological examination to Table VI of the Rating Schedule, 
the Roman numeric designation of hearing impairment based on 
the pure tone threshold average and speech discrimination is 
I for the right ear, and I for the left ear.  38 C.F.R. 
§ 4.85, Table VI (2005).  

The regulation also provides for evaluation of hearing 
impairment in situations where there is an exceptional 
pattern of hearing loss.  In the instant case, the criteria 
for an exceptional pattern of hearing loss are not met.  The 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) was not 55 decibels or 
more.  While the pure tone thresholds in the right and left 
ear was 30 decibels or less at 1000 Hertz, and there were 
absolutely no findings of 70 decibels or more at 2000 Hertz.  

The Board acknowledges the contentions advanced by the 
veteran and his representative, which essentially state that 
the VA examination dated in March 2004 was performed too long 
ago, and that a new examination was warranted to assess the 
veteran's hearing loss.  

As a reminder, the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  As stated above, the audiological 
examinations were adequate and thorough with respect to 
consideration of the criteria for evaluating hearing 
impairment.  38 C.F.R. § 4.85 (2005).  

Based on the foregoing, the Board concludes that the 
veteran's bilateral hearing loss is properly rated as 
noncompensable, and the noncompensable rating is continued.  

Extraschedular Rating

The evidence received in connection with the veteran's claim 
for an increased rating for bilateral hearing loss did not 
show marked interference with his employment, or that his 
hearing loss resulted in frequent periods of hospitalization, 
rendering impractical the use of the regular schedular 
standards.  Therefore, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  

In sum, the preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral 
hearing loss; the benefit- of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss is denied.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  The VCAA is applicable to 
this appeal.  

On the April 1972 examination for the purpose of separation 
from service, the veteran's blood pressure reading included a 
systolic pressure reading of 140, and diastolic pressure 
reading of 80.  

On VA examination, dated in July 2002, the veteran was 
diagnosed with diabetes mellitus, type II, with no history 
of, or clinical findings of, significant complications.  The 
veteran was also diagnosed with hypertension essential, mild, 
well-controlled with medication.  

Thereafter, in August 2002, the RO determined that the 
veteran was entitled to service connection for diabetes 
mellitus, type II.  The RO denied the claim of entitlement to 
service connection for hypertension on a direct service-
connection basis.  

In the August 2005 Statement of the Accredited 
Representative, in lieu of VA Form 646, the veteran's 
representative argued that because the veteran was diagnosed 
with diabetes mellitus, and because service-connection was 
established for diabetes mellitus, there is now an issue as 
to whether the service-connected diabetes mellitus aggravated 
the non-service connected hypertension.  

The veteran also testified that after separation from 
service, he held employment with the Richmond, Fredericksburg 
and Potomac Railroad, which is now a part of the CSX 
Transportation system.  He testified that he was required to 
take a physical examination before he was hired, and that it 
was at that time that a physician informed him that he had 
high blood pressure.  

While the Board notes that the veteran did not recall whether 
the referenced examination was made a part of a filing system 
for employee medical records, the RO should nevertheless 
attempt to obtain any medical records pertaining to the work 
history reported by the veteran when he worked for Richmond, 
Fredericksburg, and Potomac Railroad.  

Based on the foregoing, the appeal is remanded to provide the 
RO with an opportunity to schedule the veteran for VA 
examination in order to determine the etiology of the 
diagnosed hypertension.  The examiner should discuss whether 
the service-connected diabetes mellitus caused, or 
aggravated, the diagnosed hypertension.  

As a reminder, the United States Court of Appeals for 
Veterans Claims (Court) has held that where a veteran's 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability; the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following 
actions:

1.  The RO should take the necessary 
action(s) to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
hypertension, and which have not already 
been made part of the record.  The RO 
should attempt to locate any medical 
records that pertain to the veteran's 
employment history as identified during 
the September 2005 Travel Board hearing.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect should 
be inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records in order that he is 
provided the opportunity to submit any 
records for VA review.  

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination to determine the etiology 
of his hypertension.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examining physician, and the examination 
report should include a discussion of the 
veteran's documented medical history and 
assertions.  The physician must indicate 
whether he conducted a record review of 
the claims folder.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail, and clinically correlated to a 
specific diagnosis.  Following a review 
of the claims file and examination of the 
veteran, the examiner should state the 
diagnosis, and render an opinion as to 
whether it is as least as likely as not 
that hypertension is related to the 
veteran's service.  If the veteran's 
hypertension is not related to the 
veteran's service, the examiner should 
render an opinion as to whether it is as 
least as likely as not that the veteran's 
service-connected diabetes mellitus 
caused an increase in his hypertension, 
or aggravated his hypertension.  The 
examiner must provide a complete 
rationale for any opinion(s) expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate the claims, to include 
consideration of Allen as it pertains to 
the claim of entitlement to service 
connection for hypertension.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


